Citation Nr: 1107525	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for pes planus.  

3.  Entitlement to service connection for pes planus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 
1965.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued by 
the RO.  In that decision, the RO denied service connection for 
posttraumatic stress disorder (PTSD), acute epididymitis, a lung 
condition, crushed right thumb, and a skin condition due to heat 
exposure.  

The RO also determined that new and material evidence had not 
been submitted to reopen previously denied claims of service 
connection for flat fee, hearing loss and an equilibrium problem.

In the Veteran's Notice of Disagreement, received by the RO in 
May 2003, he disagreed with all of the denials in the November 
2002 rating decision, as noted hereinabove; however, in his VA 
Form 9, Substantive Appeal, received at the RO in April 2004, the 
Veteran limited his appeal to the issues of service connection 
for PTSD, acute epididymitis, a lung condition, pes planus and 
hearing loss.

In January 2007, the Board reopened the claim of service 
connection for hearing loss and remanded the issues of service 
connection for PTSD and whether new and material evidence had 
been submitted to reopen the previous denied claim for service 
connection for flat feet for additional development.  

The Board granted service connection for an acquired psychiatric 
disorder (other than PTSD) in an October 2009 decision.  Then, 
the RO granted service connection for left ear hearing loss in an 
October 2010 rating decision.  Therefore, these matters are no 
longer on appeal.  

In October 2009, the Board remanded the issues of service 
connection for hearing loss and whether new and material evidence 
had been received to reopen the previously denied claim of 
service connection for pes planus for further development.  The 
Board finds that the RO fully complied with the January 2007 and 
October 2009 requests.

The now reopened claim of service connection for pes planus is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for pes 
planus was denied in a September June 1985 rating decision.  The 
Veteran did not appeal this decision in a timely fashion.  

2.  The evidence received since the June 1985 rating decision is 
new and raises a reasonable possibility of substantiating the 
claim of service connection for pes planus.  

3.  The Veteran currently is not shown to have a right ear 
hearing disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for pes planus.  38 U.S.C.A. §§ 5103-
5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2010).  


2.  The claim of service connection for right ear hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VCAA (The Veterans Claims Assistance Act), codified at 
38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  

To the extent that the Board reopens the Veteran's claim of 
service connection for pes planus and remands it for further 
development, no discussion of  VCAA is required at this time as 
to that matter.  

Prior to the initial adjudication of the Veteran's claim of 
service connection for right ear hearing loss in the November 
2002 rating decision, he was provided notice of VCAA in October 
2002.  

An additional VCAA letters were sent in January 2004, January 
2007, and October 2008.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The Veteran received notice in January 2007 , pertaining to the 
downstream disability rating and effective date elements of his 
claim, and subsequent re-adjudication in an October 2010 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The Veteran was afforded a VA hearing examinations in July 2007, 
May 2009 and December 2009.  These examinations are adequate for 
rating purposes.

The evidence of record includes service treatment records, 
service personnel records, VA outpatient treatment reports, a VA 
examination and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  

There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent requirements have been met.  See 38 C.F.R. 
§ 3.103. 


II.  New and Material Evidence
 
The RO initially denied the Veteran's original claim of service 
connection for pes planus in a June 1985 rating decision.  The 
Veteran was duly notified of this action and apprised of his 
appellate rights.  He did not appeal in a timely manner.  38 
U.S.C.A. § 7105. 
 
If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. 
Cir. 1998).  

The evidence available at the time of the June 1985 rating 
decision consisted of service treatment records and personnel 
records.  The service treatment records noted the presence of 
flat feet in July 1965.  It was also noted that the Veteran 
failed to report for a VA examination.

The Veteran sought to reopen his claim in July 2002.  The 
evidence now includes VA treatment records and lay statements 
from the Veteran in support of his claim.  Specifically, the 
Veteran asserts that his feet were injured while working on the 
"USS (CVA-34) Oriskany" that had a steel flight deck.  (See 
November 2009 Written Statement).

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology for the 
claimed disability.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Lay statements may also be sufficient to 
establish a medical diagnosis or nexus); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new and does bear directly on the question of 
whether the Veteran's pes planus was incurred in or aggravated by 
service.  This evidence provides a more complete picture of the 
Veteran's disability and its origin, and, thus, is not cumulative 
or redundant and raises a reasonable possibility of 
substantiating the claim.  As such, it is considered new and 
material, and the claim is reopened.  

The Board's finding is also consistent with the Court's (the 
United States Court of Appeals for Veterans Claims) recent 
holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that 
decision, the Court held that new evidence would raise a 
reasonable possibility of substantiating the claim if when 
considered with the old evidence it would at least trigger the 
Secretary's duty to assist by providing a medical opinion.

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. 
§ 5103A.  


III.  Service Connection for Right Ear Hearing Loss

The Veteran asserts that he is experiencing a right ear hearing 
loss due to service.  

As noted, applicable regulations provide that impaired hearing 
shall be considered a disability when the auditory thresholds in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385.  

The record before the Board contains service treatment records 
and post-service medical records.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant evidence).  

However, the July 2007, May 2009 and December 2009 VA examiners 
diagnosed normal hearing sensitivity for the right ear.  The test 
results in this regard do not meet the standards for a finding of 
a hearing loss disability for compensation purposes on the right 
side.  

The VA treatment records noted bilateral hearing loss per 
Veteran's history; however, as discussed, the Veteran is not 
competent to determine hearing loss decibel level.  (July 2003 VA 
treatment record).

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr, supra.


While the Veteran is competent to report right ear symptoms, the 
VA medical examination reports are controlling the matter at hand 
requires a complex medical assessment with regard to diagnosis.  
See Jandreau, supra; see also Woehlaert, supra.

In sum, there is no medical evidence of any right ear hearing 
loss meeting the criteria of 38 C.F.R. § 3.385 such that it could 
be considered a disability for VA compensation purposes.  

As such, the claim of service connection for right ear hearing 
loss must be denied by operation of law.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for pes planus, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.

The claim of service connection for right ear hearing loss must 
be denied under the law.  


REMAND

The Veteran filed a Workmans' Compensation claim.  (See Written 
Statement dated in May 1978).  The VA claims folder does not 
include records of the Workmans' Compensation claim that may be 
pertinent to his VA claim.  As such, those records should be 
obtained and associated with the claims folder.  

Moreover, the Veteran should be afforded a VA examination to 
determine the nature and extent of his claimed pes planus.  
38 C.F.R. § 3.159(c)(4).  

The RO also should obtain and associate with the claims folder 
all outstanding VA medical records and pertinent private records.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  After securing any necessary release 
forms, with full address information, the 
RO should take all indicated steps to 
obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
by VA and any other identified private 
treatment sources.  All records and/or 
responses received should be associated 
with the claims folder.  If any VA or 
private records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  The RO also should undertake 
appropriate action to contact the Veteran 
and obtain information and releases 
sufficient to retrieve records of his 
Workmans' Compensation claim(s).  Obtain 
all such records and associate them with 
the claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.  

3.  Then, the Veteran should be afforded a 
VA examination in order to determine the 
nature and extent of the claimed pes 
planus.  It is imperative that the 
physician who is designated to examine the 
Veteran reviews the evidence in the claims 
folder, including a complete copy of this 
remand, and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  

Based on a review of the claims file and 
the results of the examination, the 
examiner(s) should address the following: 

(a)  Does the Veteran have a diagnosis of 
pes planus? 

(b)  If the examiner finds that the Veteran 
has pes planus, did such condition have its 
onset during his period of active service?  

In offering these opinions, the VA examiner 
should comment on the service treatment 
records, post-service treatment records and 
examination reports, and the Veteran's 
reported history.  See Dalton v. Nicholson, 
21 Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).

The VA examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and should 
be based on examination findings, 
historical records, and medical principles.  

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity, that this 
question is outside the scope for a medical 
professional conversant in VA practices.

3.  After completing all indicated 
development to the extent possible, the 
issue remaining on appeal should be 
readjudicated in light of all the evidence 
of record.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


